Name: Commission Regulation (EC) NoÃ 1680/2006 of 14 November 2006 repealing Regulation (EC) NoÃ 976/2006 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  cooperation policy; NA;  animal product;  Europe;  organisation of the legal system;  trade policy
 Date Published: nan

 15.11.2006 EN Official Journal of the European Union L 314/13 COMMISSION REGULATION (EC) No 1680/2006 of 14 November 2006 repealing Regulation (EC) No 976/2006 adopting exceptional support measures for the market in pigmeat in Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), and in particular Article 20(1) and the second paragraph of Article 22 thereof, Whereas: (1) The German authorities have adopted animal health measures under Articles 9, 10 and 11 of Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (2) on account of outbreaks of classical swine fever in certain production regions in Germany. Exceptional support measures for the market in pigmeat were adopted for Germany by Commission Regulation (EC) No 976/2006 (3). (2) In the light of the progress made on animal health, the exceptional market support measures should be discontinued. Regulation (EC) No 976/2006 should be therefore be repealed. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 976/2006 is hereby repealed. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. Regulation last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 316, 1.12.2001, p. 5. Directive amended by the 2003 Act of Accession. (3) OJ L 176, 30.6.2006, p. 71.